DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/21 has been entered.
                                                 Allowable Subject Matter
3.             Claims 1-10 are allowed.
4.  The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record, (CN 106547469 B provided in IDS) teaches a method for wireless screen transmission, comprising: receiving first feedback information transmitted from each computer among a plurality of computers when the each computer detects that itself is in a first display state, {Figs.1-4; Pages 10-45}. However, none of the prior art cited alone or in combination provides the motivation to teach a method for wireless screen transmission, wherein the first display state refers to that the computer detects a change of a desktop image within a first preset time period, wherein all of the plurality of computers simultaneously perform wireless screen transmission with a receiving terminal, and the desktop image of the each computer is respectively displayed on a corresponding split screen of the receiving terminal; and responsive to determining that, according to the first feedback information only one computer of 

Claims 1 differ from the prior art in that claims 1 recite: (1) a first display state is that the computer detects, within a preset time period, that the desktop image changes, if it is determined, according to first feedback information, that only one computer is in the first display state, full screen display is performed on the divided screen corresponding to the computer in the first display state.

Claim 1 further differs from the prior art in that claim 1 recites: (2) the first feedback information sent when each of the computers detects that the computer itself is in the first display state is received.

With regard to differences (1) to (2), the problem to be solved by claims 1 with respect to the prior art is: how to improve interactive operation experience of a user when it is required to perform detailed display on the content of one of a plurality of mirrored screens. The above differences are not disclosed in the prior art, and in a situation disclosed in the prior art in which divided screen display is performed on a plurality of screens by means of screen mirroring at a receiving end, the prior art does not provide the following suggestion: if it is detected, within a preset time period, that a desktop image of only one of the screens changes, full screen display is performed on a divided screen corresponding to the screen, so as to easily achieve an interactive operation between a source end and the receiving end when a user needs to perform detailed display or discussion on the content displayed on the divided screen thereof, improving interactive experience, In addition, the differences are not conventional technical means in the art either.



5.            Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIJAY SHANKAR/Primary Examiner, Art Unit 2622